DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-3, 5-25. The examined Claims are 1-3, 5-25, with Claims 1, 3, 8, 13, 16, 20-21 being amended herein, and Claim 25 being newly added.

Specification

	Applicant has amended the Specification such that the term “foil-like” is changed to “film-like,” and the term “foil” is changed to “film.” In view of Applicant’s 04/27/21 certified English translation of the Specification, said amendments to the Specification are accepted and entered into the record.

Response to Arguments

	In view of Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections under 35 U.S.C. 112(b) are hereby withdrawn.


	Accordingly, Applicant presents arguments in favor of said amendments versus the prior art of record (namely the Federle reference). In particular, Applicant argues that Federle does not explicitly teach that any of the carrier material layers (17) (i.e. “insulation layers”) comprise aluminum oxide given that Federle teaches that each carrier material layer is made of a mixture of epoxy resin and glass fiber fabric (i.e. FR4 insulation material) (Page 9 of Remarks).

	While Applicant’s arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means for” is not preceded by a structural modifier. Such claim limitation(s) is/are (emphasis added): “…at least one fixing means (22) for positioning on an external component” in Claim 12, and “…at least one fixing means (22), on the reinforcement element (19), for positioning on an electrical storage unit (11) or a battery module (100)” in Claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With respect to both Claims 12 and 24, the “fixing means” recited in each Claim will be interpreted as a recess, a clip connection, a detent connection, or an adhesive connection, based on [0016] of Applicant’s instant Specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, 12, 14-16, 18-19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Eckl et al. (US 2015/0180098).

Regarding Claims 1, 14, Federle teaches a battery system (Abstract, [0001]). As illustrated in Figures 1-3, Federle teaches that the battery system comprises a battery module and a connecting 
Furthermore, a “film” may be defined as “a thin covering or coating” (See https://www.merriam-webster.com/dictionary/film). Accordingly, and as illustrated in Figure 3, Federle’s carrier material layers may reasonably be interpreted as being “like” a thin covering or coating (and therefore the carrier material layers are “film-like” in nature).


    PNG
    media_image1.png
    398
    468
    media_image1.png
    Greyscale

	
	Federle does not explicitly teach that at least one of the carrier material layers comprises aluminum oxide.
	However, it is first noted that while Federle teaches that the carrier materials are formed out of a mixture of epoxy resin and glass fiber (i.e. FR4 insulation material), Federle does not explicitly teach that the carrier materials must only be formed of said mixture or are only capable of being formed out of said mixture.
	Furthermore, Eckl teaches an energy storage device (Abstract, [0001]). As illustrated in Figure 2, Eckl teaches that the device comprises a plurality of battery cells (1-1, 1-2) which are connected to multi-layered printed circuit boards (7, 8) ([0045]). As illustrated in Figure 2, Eckl teaches that each printed circuit board comprises an insulation layer (7-3, 8-3) therein ([0046]-[0047]). Eckl teaches that as opposed to being formed of a synthetic material (e.g. epoxide resin), each insulation layer may instead be made out of an electrically insulating ceramic material such as aluminum oxide ([0049]). 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form each carrier material of Federle out of aluminum oxide, 

Regarding Claim 2, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3, Federle teaches that each connecting element has, at a second end, a “connection contact” (i.e. the contact point of each connecting element, the position of which is considered to be at a “second end” of its respective connecting element, which directly interfaces with a plated through-hole (16)) that is configured to produce an electrically conductive connection with a component (15) (“an electronics unit”) of a battery management system (14) ([0032], [0037]).

Regarding Claim 3, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3, the cell connectors are arranged at an edge side on a carrier material layer and are surrounded, at least in certain portions, by at least one carrier material layer.

Regarding Claim 5, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3, the carrier material layers of the connecting device are stacked on one another so as to be, at least indirectly, connected to one another such that the carrier material layers are cohesively connected to one another at least in certain portions (i.e. “cohesively” connected insofar as each carrier material layer is part of an integrated and unified stack of components, wherein it is 

Regarding Claim 6, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2, the connecting elements are constructed so as to be in the form of leadframes extending out from the connecting device.

Regarding Claim 8, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1-3, a component (15) (“at least one protective element for improving electrical and/or electromagnetic compatibility”) of a battery management system (14) is provided at least in certain portions of the connecting device, wherein the component is cohesively connected to at least one carrier material layer (i.e. “cohesively” connected insofar as each component (15) works, and is stacked, in an integrated and unified fashion with the carrier material layers of the connecting devices, wherein it is noted that the instant Claim does not explicitly define what constitutes a “cohesive” connection, or otherwise state that a “cohesive” connection involves a direct and physical connection between components) ([0032], [0037]).

Regarding Claim 12, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 1, Federle teaches that the connecting device comprises a plurality of recess cutouts (9) (“fixing means”) for positioning on the battery module ([0033]). Federle teaches that 

Regarding Claim 15, Federle,as modified by Eckl, teaches the instantly claimed connecting device of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach a method of producing the connecting device, wherein the method comprises steps a), b), and c).
However, and as illustrated in Figure 3, the connecting elements are positioned on a first carrier material layer (i.e. the lowermost carrier material layer (17) which directly interfaces with the lowermost surface of connecting element (6)). As illustrated in Figure 3, a second carrier material layer (i.e. the middlemost carrier material layer (17) which directly interfaces with the uppermost surface of connecting element (6)) is arranged on the connecting elements and first carrier material layer so as to be cohesively connected with the first carrier material layer (i.e. “cohesively” connected insofar as each carrier material layer is part of an integrated and unified stack of components, wherein it is noted that the instant Claim does not explicitly define what constitutes a “cohesive” connection, or otherwise state that a “cohesive” connection involves a direct and physical connection between components). As illustrated in Figure 3, the first carrier material layer, second carrier material layer, and connecting elements form a sandwich-like structure, and the connecting elements function as an intermediate layer that is electrically insulated, at least in part, to an outside.
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would recognize, or otherwise expect, that by virtue of constructing the overall connecting device of Federle, as modified by Eckl, especially in context of Figure 3 and the aforementioned characterization of Figure 3, a method comprising the instantly claimed steps a), b), and c) would necessarily be performed. Applicant is welcome, however, to provide explicit evidence as to 

Regarding Claim 16, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
 As previously described, each carrier material layer is formed of aluminum oxide (See Claim 1). Furthermore, given that (1) each carrier material layer necessarily exhibits, to some degree, an inherent level of flexibility, and (2) the instant Claim does not explicitly define a level of flexibility required to be considered “of flexible form,” each carrier material may readily be described as being “of flexible form.”  

Regarding Claim 18, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2, the connecting elements are constructed so as to be in the form of leadframes extending out from the connecting device.

Regarding Claim 19, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2, the connecting elements are constructed so as to be in the form of leadframes extending out from the connecting device.

Regarding Claim 25, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, each carrier material layer is formed of aluminum oxide (See Claim 1).

Claims 7, 13, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Eckl et al. (US 2015/0180098) and Koh (US 2014/0178715).

Regarding Claim 7, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach that at least one cell connector is of multi-layer form.
However, Koh teaches a battery pack comprising a protective circuit module (Abstract, [0002]). As illustrated in Figure 4, Koh teaches that the protective circuit module comprises a plurality of conductive connections (121) ([0066]). As illustrated in Figure 4, Koh teaches that the conductive connections are of multi-layer form insofar as each conductive connection comprises an outer plating layer (121b, 122b) thereon ([0072]-[0074]). Koh teaches that the outer plating layers are formed out of gold, given that gold is a metal material which exhibits excellent electrical conductivity ([0074]-[0075]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further provide an outer gold plating layer, as taught by Koh, on each cell connector of Federle, as modified by Eckl (such that each cell connector is “of multi-layer form”), given that such a modification would provide each cell connector with a connection/connecting surface that specifically exhibits excellent electrical conductivity characteristics.

Regarding Claim 13, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach at least one electrically conductive contact element is arranged on the cell connectors.

Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further provide an outer gold plating layer (“electrically conductive contact element”), as taught by Koh, on each cell connector of Federle, as modified by Eckl, given that such a modification would provide each cell connector with a connection/connecting surface that specifically exhibits excellent electrical conductivity characteristics.

Regarding Claim 20, Federle teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach that the connecting elements are of multi-layer form.
However, Koh teaches a battery pack comprising a protective circuit module (Abstract, [0002]). As illustrated in Figure 4, Koh teaches that the protective circuit module comprises a plurality of conductive connections (121) ([0066]). As illustrated in Figure 4, Koh teaches that the conductive connections are of multi-layer form insofar as each conductive connection comprises an outer plating layer (121b, 122b) thereon ([0072]-[0074]). Koh teaches that the outer plating layers are formed out of gold, given that gold is a metal material which exhibits excellent electrical conductivity ([0074]-[0075]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further provide an outer gold plating layer, as taught by Koh, 

Regarding Claim 21, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach that the connecting elements are of multi-layer form and comprise aluminum, copper, or nickel.
However, Koh teaches a battery pack comprising a protective circuit module (Abstract, [0002]). As illustrated in Figure 4, Koh teaches that the protective circuit module comprises a plurality of conductive connections (121) ([0066]). As illustrated in Figure 4, Koh teaches that the conductive connections are of multi-layer form insofar as each conductive connection comprises an internal copper layer (121a, 122b) having an outer plating layer (121b, 122b) thereon ([0072]-[0074]). Koh teaches that copper and gold metal materials are utilized given that said materials have a high affinity for one another ([0074]). Furthermore, Koh teaches that the outer plating layers are formed out of gold, given that gold is a metal material which exhibits excellent electrical conductivity ([0074]-[0075]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form each cell connector of Federle, as modified by Eckl, out of copper, as taught by Koh, and further provide an outer gold plating layer, as taught by Koh, on each cell connector of Federle, as modified by Eckl (such that each cell connector, and therefore each connecting element, is “of multi-layer form” and comprises copper), given not only because copper and gold have a high affinity for one another, but also because such a modification would provide each cell connector .

Claims 9, 17, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Eckl et al. (US 2015/0180098) and Lee (US 2011/0268996).

Regarding Claim 9, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach that the connecting device comprises at least one reinforcement element provided for stiffening purposes.
However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises an insulating layer (10) on which a circuit pattern is formed, wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the connecting device of Federle, as modified by Eckl, such that each carrier material layer is formed on the surface of a reinforcement unit (“at least reinforcement element” which is provided for “stiffening purposes”) that is made out of a hard insulating substrate material, as taught by Lee, given that each reinforcement unit would provide for added support of each carrier material layer in the connecting device.

Regarding Claim 17, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.

However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises a battery connecting device which comprises an insulating layer (10), wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]). As illustrated in Figures 1-2, 4, Lee teaches that constituent and stacked layers (e.g. the insulating layer and the reinforcement unit) of the connecting device are adhesively bonded via an adhesive layer (55) ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would adhesively bond together the stacked, constituent layers of the connecting device of Federle, as modified by Eckl, via adhesive layers, as taught by Lee, given not only because the constituent and stacked layers of a battery connecting device may be further adhered to one another via adhesive layers, as taught by Lee, but also because the provision of such adhesive layers would strengthen the overall structure of the connecting device as a whole. 
Accordingly, given that the instant Claim does not require the claimed insulation layers to be adhesively bonded to one another in a direct fashion, the carrier material layers of Federle, as modified by Lee, would therefore be adhesively bonded to one another in an indirect fashion.

Regarding Claim 22, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.

However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises an insulating layer (10) on which a circuit pattern is formed, wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the connecting device of Federle, as modified by Eckl, such that each carrier material layer is formed on the surface of a reinforcement unit (“at least reinforcement element” which is provided for “stiffening purposes,” wherein such an orientation would necessarily comprise a reinforcement unit arranged between at least the two respective carrier material layers as described previously in Claim 1) that is made out of a hard insulating substrate material, as taught by Lee, given that each reinforcement unit would provide for added support of each carrier material layer in the connecting device.

Regarding Claim 24, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 1, Federle teaches that the connecting device comprises a plurality of recess cutouts (9) (“fixing means”) for positioning on the battery module ([0033]). Federle teaches that the recess cutouts interface with a connection element of a degassing device ([0033]).

However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises an insulating layer (10) on which a circuit pattern is formed, wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the connecting device of Federle, as modified by Eckl, such that each carrier material layer is formed on the surface of a reinforcement unit (“reinforcement element,” wherein such an orientation would provide for the recess cutouts to be on, at least indirectly, a given reinforcement unit) that is made out of a hard insulating substrate material, as taught by Lee, given that each reinforcement unit would provide for added support of each carrier material layer in the connecting device.

Claims 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Eckl et al. (US 2015/0180098) and Fritz (US 2016/0043448).

Regarding Claim 10, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach that the cell connectors each have at least one deformation element for elastic deformation purposes.
However, Fritz teaches a cell contact-making system for an electrochemical device (Abstract, [0002]). As illustrated in Figure 5, Fritz teaches that the system comprises a plurality of cell connectors 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct each cell connector of Federle, as modified by Eckl, such that they each comprise a compensation region comprising at least five corrugations (each of which is a “deformation element”) therein, as taught by Fritz, given not only because the provision of such compensation regions would allow for relative movements across each cell connector to occur during operation of the battery cells, but also because such compensation regions would allow for the compensation of tolerances when the battery system itself is assembled.

Regarding Claim 23, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach that the cell connectors each have five deformation elements for elastic deformation purposes, wherein at least one deformation element is of undulating or polygonal design.
However, Fritz teaches a cell contact-making system for an electrochemical device (Abstract, [0002]). As illustrated in Figure 5, Fritz teaches that the system comprises a plurality of cell connectors (116), wherein each cell connector comprises a compensation region (160) which allows for elastic deformation to occur between different regions of each cell connector ([0136]). Fritz teaches that the compensation region not only allows for relative movement across the cell connector to occur during 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct each cell connector of Federle, as modified by Eckl, such that they each comprise a compensation region comprising at least five corrugations (“five deformation elements” which are of “undulating” design) therein, as taught by Fritz, given not only because the provision of such compensation regions would allow for relative movements across each cell connector to occur during operation of the battery cells, but also because such compensation regions would allow for the compensation of tolerances when the battery system itself is assembled.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Eckl et al. (US 2015/0180098) and Okamoto et al. (US 2014/0295225).

Regarding Claim 11, Federle, as modified by Eckl, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Eckl, does not explicitly teach that at least one electrical resistance for measuring a voltage drop is arranged on at least one connecting element.
However, Okamoto teaches a battery module (Abstract, [0002]). As illustrated in Figures 2, 4, and 6, Okamoto teaches that the battery module comprises a connecting device which comprises a plurality of connecting members (15), wherein a voltage detection terminal (21) is arranged on each connecting member ([0052]-[0063]). As illustrated in Figure 6, each voltage detection terminal includes 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further arrange a voltage detection terminal (“at least one electrical resistance” for “measuring a voltage drop”), as taught by Okamoto, on each connecting element of Federle, as modified by Eckl, given that the provision of such voltage detection terminals would allow voltage drops associated with respective battery cells to be measured.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729